Citation Nr: 1811671	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  07-39 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1993 to June 1997, with four months and one day of prior active duty service in the United States Air Force.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board previously remanded the Veteran's claim five times.  In July 2011, it was remanded to schedule the Veteran for a travel board hearing.  However, in August 2011, the Veteran withdrew his hearing request.  In February 2014, the claim was remanded to provide the Veteran with a VA examination and opinion.  In January 2015 it was remanded for a new VA examination and opinion.  In January 2016 it was remanded to obtain outstanding VA treatment records and to obtain an addendum VA opinion.  In January 2017 it was again remanded to obtain outstanding VA treatment records and an addendum VA opinion.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's hypertension did not onset in service or to a compensable degree within one year of his service separation, was not caused by service, and was not caused or aggravated by his service-connected sleep apnea.



CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends he is entitled to service connection for hypertension either on a direct basis or secondary to his service-connected sleep apnea.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
	
Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2017).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310 (2017).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.   

Service connection may also be granted on a presumptive basis for certain chronic diseases, including cardiovascular-renal disease, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  It is noted that in 38 C.F.R. § 3.309, the term cardiovascular-renal disease applies to combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease, and that since hypertension is an early symptom long preceding the development of those diseases in their more obvious forms, a disabling hypertension within the one-year period following separation will be given the same benefit of service connection as any of the other chronic diseases listed in that Section.  

For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Note (1) provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service treatment records show blood pressure readings of 162/76 and 154/71 in April 1994 when the Veteran was seen for a complaint of groin pain; 166/76 in August 1994 when the Veteran was seen for a left hamstring strain; 169/82 in April 1994 at an annual dental examination; 135/69, 138/73, 116/58, and 114/62 in March 1995 when the Veteran was seen for low back pain; 127/56 in April 1995 and 138/64 in May 1995 when the Veteran was seen for low back pain; 152/84 in September 1995 when the Veteran sought treatment for low back and bilateral hip pain, 123/65 in October 1995 when the Veteran was seen for follow-up for back and hip pain; 151/77 in November 1995 when the Veteran was seen to update his profile for his back and hip pain; 146/87 in August 1995 at an annual dental examination; 157/80 in July 1996 at an annual dental examination; 162/74 in August 1996 when the Veteran sought treatment for stomach pain and diarrhea; and 139/73 in October 1996.  As part of his medical board evaluation in January 1997 his blood pressure was taken and found to be 139/73.

Post-service, a private polysomnogram from August 2000 notes a pre-sleep blood pressure reading of 138/80 and a post-sleep blood pressure reading of 144/100.  An October 2006 VA treatment record reflects a blood pressure reading of 178/113 taken when the Veteran sought treatment for headaches he believed were secondary to not sleeping due to his continuous positive airway pressure (CPAP) machine breaking a few days earlier.  The Veteran was seen for a follow-up three days later at which time his blood pressure was 200/120 and 174/98.  He was started on blood pressure medication, and in November 2006 his hypertension was noted to be well-controlled.

In September 2017 a VA doctor reviewed the Veteran's claims file to provide an etiology opinion as to the Veteran's hypertension.  The doctor opined that it is not as least as likely as not that the Veteran's hypertension onset in or is otherwise related to the Veteran's service.  The doctor explained that the human response to illness or pain is to release catecholamine, which can increase blood pressure readings.  The examiner noted that the April 1994, September 1994, September 1995, and November 1995 in-service blood pressure readings were all taken when the Veteran had pain or illness.  The examiner stated that while the Veteran showed prehypertension in service, it did not progress to hypertension while he was in service.  The examiner opined that as of 2000 the Veteran still did not have hypertension, noting his study blood pressure reading and lack of other readings until October 2006.

A VA physician's assistant also reviewed the Veteran's record in June 2017.  The examiner stated that the Veteran's isolated blood pressure readings in service were a normal physiologic response to acute illness and subsequent normal readings render them to have little significance with respect to whether the Veteran had hypertension in service.  The examiner particularly noted the Veteran's normal blood pressure reading at his medical board examination.

The Board finds that the most probative medical evidence does not support that the Veteran's hypertension onset in service or to a compensable degree within one year of his separation from service.  Although the Veteran had some isolated high blood pressure readings in service, he also had a number of lower blood pressure readings, including at the time of his separation from service.  Both the VA doctor who reviewed the Veteran's file in September 2017 and the VA physician's assistant who reviewed it in June 2017, opined that the Veteran's high blood pressure readings in service were a result of his body's response to injury or illness at the time.  The Veteran was not diagnosed with hypertension in service or at the time of his medical board evaluation prior to his separation from service.  The evidence reflects he was first diagnosed in 2006, approximately nine years after his separation from service.

While the Veteran may have had "prehypertension" in service, a preponderance of the evidence is against finding that he actually had hypertension either in service or to a compensable degree within one year of separation from service.  Merely having "prehypertension" in service is insufficient to be granted service connection for hypertension based on its onset.

The Board notes the Veteran's own opinion that he had hypertension in service.  However, a diagnosis of hypertension is not possible based on pure lay observation, but requires objective clinical testing and the interpretation of those results.  The Board finds that the Veteran does not have the education, training, or experience to make a clinical diagnosis of such an internal, unseen condition.  See Jandreau, 492 F 3d 1372.

Based on the forgoing, the Board finds that a preponderance of the evidence is against finding that the Veteran's hypertension onset in service or to a compensable degree within one year of his separation from service.

Even when the onset of a disability is after service, service connection may still be granted if it is at least as likely as not that the condition was caused by his service.  Here, the Veteran has not alleged and the evidence does not suggest any aspect of his service that would have caused his hypertension.

However, the Veteran has argued that his hypertension was caused or aggravated by his service-connected sleep apnea.

In a June 2015 informal hearing presentation the Veteran's representative cited to information from the Center for Disease Control that "insufficient sleep has been linked to the development and management of a number of chronic diseases and conditions, including diabetes, cardiovascular disease, obesity, and depression."  The representative also cited to information from WebMD that lack of sleep, especially on a regular basis, "is associated with long-term health consequences, including chronic medical conditions like diabetes, high blood pressure, and heart disease." 

The VA doctor who reviewed the Veteran's record in September 2017, including the Veteran's June 2015 informal hearing presentation but concluded that she could not correlate his hypertension with the Veteran's longstanding treated sleep apnea.  The doctor explained that untreated sleep apnea can affect the blood pressure by increasing sympathetic activity during sleep, which in turn influences heart rate and blood pressure.  Once the sleep apnea is treated, the hypertension responds normally to medication and lifestyle modifications.  At his October 2016 emergency room visit the Veteran reported that he had been sleeping well for five years using his CPAP machine prior to its recent malfunction.  Based on the Veteran's weight loss between his 2000 diagnosis of sleep apnea and his 2006 emergency room visit, the continued successful treatment of the Veteran's sleep apnea with the CPAP machine, and the lack of any blood pressure readings between 2000 and 2006, the examiner stated that it is not at least as likely as not that the Veteran's hypertension was aggravated by his sleep apnea.

The Board acknowledges the Veteran's own opinion that his hypertension was caused or aggravated by his sleep apnea, but finds that as a lay person he does not have the education, training, or experience to competently opine on the matter.  Formulating a competent an opinion as to the etiology of hypertension requires knowledge of the complexities of the cardiovascular system and the various causes of hypertension, and is a complicated issue on which a lay person may not competently opine.  See Jandreau, 492 F 3d 1372.

Based on the forgoing, the Board finds that a preponderance of the evidence is against finding that the Veteran's hypertension was caused on aggravated by his service-connected sleep apnea.

As a preponderance of the evidence is against service connection on a direct or secondary basis, the benefit of the doubt doctrine does not apply, and the claim must be denied.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  

The appellant has not referred to any deficiencies in the VA's duty to notify; therefore, the Board need not discuss any potential issues in this regard. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

With respect to the duty to assist, the Board notes that the VA has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Here, the VA has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was not afforded a VA medical examination as existing records were clear as to his diagnosis of hypertension.  However, multiple VA opinions as to the etiology of that hypertension have been obtained, including in January 2015, March 2016, March 2017, June 2017, and finally September 2017.  The doctor who offered the September 2017 opinion indicated a full review of all of the evidence in the Veteran's claims file.  The examiner discussed the Veteran's medical records and medical information he submitted in support of his claim.  The Board finds the opinion thorough and adequate.  The Board notes that the Veteran's representative argued that the most recent opinion did not comply with the prior remand instructions as the Board specifically directed the opinion be provided by someone other than the physician who provided the March 2016 opinion.  Although the representative argued the same person completed the subsequent opinion a review of the record reflects this assertion is not correct.  Rather the March 2016 opinion was provided by T.D., M.D.  Although the file was initially resent to T.D., MD in February 2017, the RO corrected this error and the June 2017 opinion was by S.J. and the September 2017 opinion was rendered by K.M., M.D.  Accordingly, the Board finds compliance with its remand directives.

Thus, the Board finds no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for hypertension is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


